DETAILED ACTION
This office action is in response to applicant's communication filed on 07/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t2-he previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Response to Amendment
The amendment to the claims filed on 07/23/2021 does not comply with the requirements of 37 CFR 1.121(c) because of a failure to provide a consistent marked up version of the amended claim. The markings (underlining, cross-outs) in the amended claims are inconsistent. 
	Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	However, the examiner has attempted to compare the amended claims word by word with last set of claims filed 11/19/20, and has interpreted the amendments accordingly. The applicant is requested to verify the amended language, and further take this into consideration to file consistent set of claims in their next response. 

The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1-7 and 19-23 are amended.
Claims 1-23 are now pending in this application.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive, as it appears that applicant is referring to certain concepts and techniques (such as, “additional query parameters to increase relevancy, magnitude constraints” etc.) as differentiating and offering purported improvements over the prior art on record, however, these concepts and techniques are not disclosed in the specification resulting in 112(a) written description and 112(b) indefinite scope rejections. Therefore, the rejection of the claims is maintained.

With respect to arguments on pages 7-10 regarding “non-indexed data”, the Examiner maintains arguments presented in Final rejection dated 02/08/2021.
Buono discloses in page2-Abs.: “...Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series...it presents TimeSearcher 2, a tool that enables users to explore multidimensional data...find similar occurrences...”, and teaches that the tool presented in the paper focuses on methods to explore non-indexed time series data, while other literature have focused on indexed time series. Also, page11-sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied as well” and page12-Concl.: “our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach that methods described in previous sections are directed to non-indexed time series. It is evident that Buono enables method for motif search in non-indexed time-series data. As such, the rejection of the claim is maintained.
	
With respect to arguments on page8 regarding claim 22:
	The Examiner respectfully disagrees with the applicant’s arguments. Sarrafzadeh discloses in para[0005]: “...receiving incoming time series data representing information from one or more sensors that monitor an individual; applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition to display on the computing device” and para[0054]: “...analytics engine can extract trends in an individual's collected physiological data, and build a model related to patterns exhibited by the individual... an abnormal trend can be used to predict adverse events and medical complications”, and thereby teaches monitoring of patterns in incoming time series data and generating alerts when an event corresponding to a repeating time series pattern (motif) is predicted. As such, the rejection of the claim is maintained.


With respect to arguments on pages9-10 regarding claims 11, 18 and 23:
	The Examiner respectfully disagrees with the applicant’s arguments. Hao discloses in para[0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...”, Given that the scope of “time-independent” is unclear as discussed under 112 rejection, Examiner notes the predicted data points occur at a future time that is different from the time that past data points were measured and thereby teaches time-independent predictions; Also paras[0013, 22-26, 27] teach prediction of expected patterns in data points/motifs, which means they occur at a future time 

With respect to arguments on pages9-10 regarding claims 7 and 18-19:
	The Examiner respectfully disagrees with the applicant’s arguments. Hao discloses in para[0025]: “...weight assigned to each (smoothed) measured data point within the group may be or may be proportional to 1/tr, where t is the distance in time between the data point in question and the time of the predicted data point being determined... weights may be normalized to ensure that the summation resulting in the predicted data point is on a scale common to that of the (smoothed) measured data points themselves” and teaches time-normalization of sequences.

With respect to arguments on page10 regarding claim 4:
	Applicant’s arguments do not apply to the new combination of references being used in the current rejection.

With respect to arguments on page10 regarding claim 14:
	The Examiner respectfully disagrees with the applicant’s arguments. The claim as written doesn’t specify that the data is not being transformed, it rather states that the disparate non-indexed data sets have diverse layout formats that do not conform to a schema and that the data store is configure for ingestion and querying of such data. Sarrafzadeh teaches a data store .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes limitations “magnitude constraints”, “numeric array”, “magnitude and shape comparison parameters”, “magnitude constraining parameters” that are not disclosed or described in the specification.
Claims 3-4 includes limitations “shape matching and magnitude constraining parameters” that are not disclosed or described in the specification. 
Claims 7 and 19 includes limitations “time-normalized” sequences that are not disclosed or described in the specification.
Claims 11, 18 and 23 includes limitations: “time-independent distribution/ matching/predictions” that are not disclosed or described in the specification.
Claim 14 includes limitation “shape comparison parameters” that is not disclosed or described in the specification.
Claim 20 includes limitations “magnitude constraints”, “shape comparison characteristics”, “shape and magnitude matching characteristics” that are not disclosed or described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations “magnitude constraints”, “numeric array”, “magnitude and shape comparison parameters”, “magnitude constraining parameters” that are not disclosed or described in the specification, and the scope and meaning of the limitations are unclear. Examiner interprets magnitude and shape parameters 
Claims 3-4 includes limitations “shape matching and magnitude constraining parameters” that are not disclosed or described in the specification, and the scope and meaning of the limitations are unclear.
Claims 7 and 19 includes limitations “time-normalized” sequences that are not disclosed or described in the specification, and the scope and meaning of the limitations are unclear. Examiner interprets time-normalized as giving more or less weight based on when a data point occurred.
Claims 11, 18 and 23 includes limitations: “time-independent distribution/ matching/predictions” that are not disclosed or described in the specification, and the scope and meaning of the limitations are unclear. Examiner interprets time-independent as independent of how long ago a data point occurred.
Claim 14 includes limitation “shape comparison parameters” that is not disclosed or described in the specification, and the scope and meaning of the limitations are unclear.
Claim 20 recites the limitation "non-indexed sequential data set" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes the limitation “non-indexed data set” in lines 3-4 should read “non-indexed sequential data set”.
Claim 20 further includes limitations “magnitude constraints”, “shape comparison characteristics”, “shape and magnitude matching characteristics” that are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 	form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buono (“Interactive pattern search in time series”, 2005).

Regarding claim 20,
Buono teaches A computer program product embodied in non-transitory computer-readable media carrying executable code, which code when executed:
produces motif search query with magnitude constraints against a non-indexed data set to retrieve a set of time sequences having similar characteristics to a pre-selected time sequence from within the non-indexed sequential data set; and (page3: “...boundary values of the timeboxes specify the relevant parameters of the query...”; page7-sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started...Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” and page8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...” teach producing search query against sequential data, to retrieve sequences similar to pre-selected sequence (specified pattern) ; page2-Abs.: “Most of the literature about time series focuses on algorithms that index time series...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... presents TimeSearcher 2, a tool that enables users to explore...to find similar occurrences...”, page11-sec.4: “Another possibility is to index the time series...When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied as well” and page12-Concl.: “...our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach methods presented in the paper are directed to non-indexed data; Further, scope of ‘magnitude and shape comparison constraints’ is unclear as discussed under 112 rejection, however, “magnitude scaling, tolerance value, amplitude scaling, size of pattern” in pages9-10:“Comparison algorithms compare the transformed search pattern and the transformed sequences... implemented four transformations...offset translation, magnitude scaling, linear trend removal and noise reduction...tolerance value is used to determine whether the sequence under comparison matches the pattern... two comparison algorithms, both using a sliding window on the time series having the same size as the pattern...” and 
generates an interactive visualization displaying one or more time motifs formed by time sequences having similar shape comparison characteristics to the pre-select time sequences, (Figures 1, 7-9: “TimeSearcher 2”, page8: “After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results...initial search is triggered explicitly by clicking on the arrow-shaped button located below the box. The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable...” and page9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time” teach interactive visualization displaying time motifs similar to selected sequence; See above note regarding shape comparison characteristics)
wherein, the one or more time motifs are formed by a set of time sequences having similar shape and magnitude matching characteristics satisfying a threshold condition. (page10: “...The tolerance value is used to determine whether the sequence under comparison matches the pattern... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern ...first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... second algorithm... If the difference for every point is within the tolerance value, the sequence is determined to be a match...” teaches motifs formed by sequences with similarity score satisfying a threshold; See above note regarding shape and magnitude characteristics)

Regarding claim 21,
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
Buono further teaches The computer program product of Claim 20, wherein the code when executed generates an interactive controls to navigate and explore the one or more time motifs. (page8: “...The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable... Finally, in Step 3, users reduce the tolerance and adjust search parameters, incrementally... When inadequate matches are found users can readjust the tolerance or modify parameters of the search (Figure 12)” and page9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time” teach interactive controls to navigate/explore time motifs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh (US 2016/0148103 A1)

Regarding claim 22,
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
However, Buono does not explicitly teach The computer program product of Claim 20, wherein the code when executed generates alerts for an occurrence of the one or more time motifs. 
Sarrafzadeh teaches The computer program product of Claim 20, wherein the code when executed generates alerts for an occurrence of the one or more time motifs. (para[0005]: “The method further includes receiving incoming time series data representing information from one or more sensors that monitor an individual; applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition to display on the computing device” and para[0054]: “...The analytics engine can extract trends in an individual's collected physiological data, and build a model related to patterns exhibited by the individual... an abnormal trend can be used to predict adverse events and medical complications” teach alert generated for occurrence of motif/patterns (event/trend /condition patterns); Also see para[0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to generate alerts for occurrence of motifs/patterns in time series data, as doing so would enable notifying caregivers (Sarrafzadeh, para[0056]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Hao (US 2013/0110753 A1)

Regarding claim 23, 
Buono teaches all the claimed limitations as set forth in the rejection of claim 20 above.
However, Buono does not teach The computer program product of claim 20, wherein the code when executed generates time-independent predictions about an expected occurrence of the one or more time motifs
Hao teaches The computer program product of Claim 20, wherein the code when executed generates time-independent predictions about an expected occurrence of the one or more time motifs (para[0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...”, Given that the scope of “time-independent” is unclear as discussed under 112 rejection, Examiner notes the predicted data points occur at a future time that is different from the time that past data points were measured and thereby teaches time-independent predictions; Also see paras[0013, 22-26, 27]: “...Different statistical techniques may be employed to determine the certainty band... For example, if at 2 PM every day for the past five years the measured data points have a value of X, then the likelihood that this value of X will be seen at 2 PM in the future is quite high, such that there is a narrow certainty band...” teaches prediction of expected time motifs/data points, which means they occur at a future time that is different from the time that past data points were measured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Hao and enable Buono to generate time-independent predictions for expected occurrence of motifs, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para[0009]).

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Hao and Sarrafzadeh. 

Regarding claim 1, 
Buono teaches A method for motif search in non-indexed sequential data, with magnitude constraints comprising: (page2-Abs.: “...Most of the literature about time series focuses on algorithms that index time series...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series...presents TimeSearcher 2, a tool that enables users to explore multidimensional data...to find similar occurre-nces...” and page7-sec.3.2: “One of the innovations in Timesearcher 2 is the capability to perform pattern search. Our goal was to create a simple interaction for searching for a pattern in the timeseries” teaches motif search in non-indexed time-series data, which is essentially sequential data; page11-sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied...” and page12 Concl.: “our proposed three step framework can naturally be expanded to environments using advanced algorithms on indexed data...” teach that methods described in the paper are directed to non-indexed time-series data; Scope of ‘magnitude constraints’ is unclear as discussed under 112 rejection, however, “magnitude/amplitude scaling, offset translation, tolerance value, size of pattern” in pages9-10:“Comparison algorithms compare the transformed search pattern and the transformed sequences...implemented four transformations...offset translation, magnitude scaling, linear trend removal and noise reduction... tolerance value is used to determine whether the sequence under comparison matches the pattern... implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern...” and Figs.11-12 teach motif search with magnitude constraints under broadest reasonable interpretation (BRI))
displaying the non-indexed sequential data on an interactive line chart component; selecting a numeric array from the non-indexed sequential data displayed on the interactive line chart; (Figures 1, 7, 8, 9: “TimeSearcher 2” and page3: “Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data...boundary values of the timeboxes specify the relevant parameters of the query...” teach selecting sequence subset from data displayed on interactive line chart (timeline overview); Also page8: “...Users select the pattern in the dataset itself by selecting a line – therefore highlighting it – then drawing a box enclosing the pattern”; Scope of ‘numeric array’ is unclear as discussed under 112 rejection, however “selected/highlighted pattern / timeboxes / line” teaches the same under BRI)
converting the points from the selected numeric array into a motif search query containing magnitude and shape comparison parameters; converting a subset of the motif search query parameters into magnitude constraining parameters; (page3: “...The boundary values of the timeboxes specify the relevant parameters of the query” and page7-sec.3.2: “...Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views... step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” teach converting selected numeric array (timebox values) into query parameters; Further, scope of ‘magnitude/shape comparison parameters’ is unclear as discussed under 112 rejection, however, “magnitude/ amplitude scaling, offset translation, tolerance value, scaling, size of pattern, sliding window” in pages9-10 and Figs.11-12 teach magnitude and shape comparison parameters under BRI)
generating an executable search query against the non-indexed sequential data; (page3: “...The boundary values of the timeboxes specify the relevant parameters of the query”, page7-sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started... In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ”, page8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1... initial search is triggered explicitly by clicking on the arrow-shaped button located below the box...” teaches generating executable search query; Examiner notes that a query can’t be refined before being generated, hence it is evident that a query is being generated before step 3)
retrieving subsequences from the non-indexed sequential data matching the magnitude constraining parameters;  (page8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...”; pages9-10: “...Transformation algorithms are applied to the search pattern and to sequences of the times series ...implemented four transformations...offset translation, magnitude scaling, linear trend removal and noise reduction... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern...”; Under BRI, “transformed sequences...using magnitude scaling, sliding window/same size as pattern” teach subsequences from sequential data matching magnitude parameters)
searching the retrieved subsequences for segments matching the shape comparison parameters by generating a similarity score for each matching segment; (pages 9-10: “Comparison algorithms compare the transformed search pattern and the transformed sequences... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern... first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern...second algorithm calculates the difference between corresponding point values. If the difference for every point is within the tolerance value, the sequence is determined to be a match” teach searching for (sub)sequences that match query params by generating distance scores, that also represents similarity scores)
...displaying the matching segments satisfying a threshold condition on the interactive fine chart. (page8: “...result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view... After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results”; page9: “...results of the pattern matching in one variable are highlighted in that variable view only and no boolean operation is performed. The overview shows the positions of all patterns matched over the entire time series. Users are then able to browse the results to see how patterns found in separate variables match in time” teaches displaying matching sequences satisfying a threshold condition (tolerance))

However, Buono does not teach “...generating a prediction for one or more occurrences of matching segments within the non-indexed sequential data; generating an alert for the predicted one or more matching segments; and...”
Hao teaches ...generating a prediction for one or more occurrences of matching segments within the non-indexed sequential data; (para[0010]: “Multivariate time-series prediction is performed on measured data points ...to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...” teaches generating predictions for occurrence of matching segments within sequential data; Also see para[0013]: “The method 100 performs multivariate time-series prediction on measured (i.e., past) data points to generate predicted data points (102) ...The predicted data points are a predicted extension of what the measured data points will be in the future...”, paras [0022-27]; “patterns, trends in predicted data”)
Buono to incorporate the teachings of Hao and enable Buono to generate predictions about occurrence of motifs from time sequences, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para[0009]).

Sarrafzadeh teaches generating an alert for the predicted one or more matching segments; and... (para[0005]: “The method further includes receiving incoming time series data... applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition to display on the computing device” teaches generating alert for predicted event patterns [matching segment]; Also see para[0054]: “...analytics engine can extract trends in an individual's collected physiological data, and build a model related to patterns exhibited by the individual... abnormal trend can be used to predict adverse events and medical complications”, para[0056]: “...Data analytics engine 440 can generate an alert that activates... user interface”, paras [0109-110]: “motif discovery / detection”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono and Hao to incorporate the teachings of Sarrafzadeh and enable Buono to generate alerts for predicted matching segments/patterns, as doing so would enable notifying caregivers (Sarrafzadeh, para[0056]).

Regarding claim 2,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1 wherein the motif is visually distinguished within the non-indexed sequential data displayed on the interactive line chart component (page8: “...The result of the search is displayed with red triangle markers under the horizontal axes on the overview - and in the detail view(s) when applicable (Figure 9). Together with the triangles, the matched patterns appear with a different color (red) in the detail view and in the overview, when applicable... ” teaches visually distinguished motifs/matching patterns).

Regarding claim 3,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of Claim 1, wherein the number of shape matching and magnitude constraining parameters can be equal or less than the number of data points in the selected time sequence subset (page3 “...boundary values of the timeboxes specify the relevant parameters of the query”, page7: “In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views...In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search...” and pages9-10: “tolerance value, magnitude/amplitude scaling params, sliding window...having the same size as the pattern” teach number of parameters being equal to or less than selected data points, under BRI, given scope of ‘magnitude/shape comparison parameters’ is unclear as discussed under 112 rejection)

Regarding claim 5,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Buono further teaches The method of claim 3 wherein the number of parameters to be used in the generated motif search query is determined by a user (page3 “...Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data... boundary values of the timeboxes specify the relevant parameters of the query” and page7: “...Our goal was to create a simple interaction for searching for a pattern in the time series... In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search... ” teach user specifying/ determining query parameters).

Regarding claim 6,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of claim 1 wherein the search for matching sequences can be made using predefined shapes or free form polygon drawing (page3 “...Timeboxes are rectangular regions that are selected and directly manipulated on a timeline overview of the data...”, page7: “...In Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views... ” and page9: “Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1. Users select the pattern in the dataset itself by selecting a line – therefore highlighting it – then drawing a box enclosing the pattern...” teach search for matching sequences specified using rectangular timeboxes/highlighting line/drawing box [predefined shapes/polygon-drawing] by user).

Regarding claim 7,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Buono and Hao further teach The method of claim 1 wherein the time sequences comprising the motif are time-normalized and stacked for the shape comparison (pages9-10: “Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences... We implemented four transformations. They are offset translation, magnitude scaling, linear trend removal and noise reduction. Offset translation and magnitude scaling are applied by default but users can specify which transformations are used using the checkboxes available in the top-right area of the screen... We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern. The first algorithm calculates the Euclidean distance between the window and the pattern...” teaches normalization of sequences before shape comparison under BRI, given the scope of ‘shape comparison’ is unclear as discussed under 112 rejection; Also Hao, para[0025]: “...weight assigned to each (smoothed) measured data point within the group may be or may be proportional to 1/tr, where t is the distance in time between the data point in question and the time of the predicted data point being determined... weights may be normalized to ensure that the summation resulting in the predicted data point is on a scale common to that of the (smoothed) measured data points themselves” teaches time-normalization of sequences).

Regarding claim 8,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Buono further teaches The method of claim 1 wherein the similarity score is algorithmically generated (page10: “...The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern. The Euclidean distance is the following formula: where Q and C are two time series with n points and D is the distance function for two time series but we remove the square root operation to speed-up the calculation (which is acceptable as Euclidean distance is a monotone function). The second algorithm calculates the difference between corresponding point values...” teaches similarity score being algorithmically determined).

Regarding claim 9,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Buono further teaches The method of claim 1 wherein the one or more algorithms for generating a similarity score can be varied by a user or by another application (page8: “...After drawing the box (Figure 8), an adjustable tolerance slider appears, allowing users to roughly set the tolerance of the match between the selected pattern and the search results” and page10: “...The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern...The tolerance value depends on the transformations selected by the user...” teach user varying algorithm parameters (tolerance value)).

Regarding claim 10,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Buono further teaches The method of claim 9 wherein the one or more algorithms can be applied independently or in combination to select a best fit score (page10: “We implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern. The first algorithm calculates the Euclidean distance between the window and the pattern, and determines the sequence as a match only if this distance is less than or equal to the tolerance value multiplied by the length of the pattern... The second algorithm calculates the difference between corresponding point values. If the difference for every point is within the tolerance value, the sequence is determined to be a match; otherwise, it is excluded from the result set...” teaches multiple algorithms applied independently to select best match).

Regarding claim 11,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Hao further teaches The method of claim 1, wherein the prediction is generated for an occurrence of a motif based on a time-independent distribution of time sequences fitting a particular motif matching profile (para[0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...” teaches motif occurrence prediction. Given that the scope of “time-independent” is unclear as discussed under 112 rejection, and the “...[0023] A corresponding predicted data point is determined based on these (smoothed) measured (i.e., past) data points that have been grouped (210)...predicted data point is determined, or generated, based on a summation of the (smoothed) measured data points within the group assembled in part 208, where each such data point is weighted...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Hao and enable Buono to generate motif predictions based on time sequence distribution, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para[0009]).

Regarding claim 12,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sarrafzadeh further teaches The method of claim 1 wherein the displayed non-indexed time-series data is retrieved by a server from a data store (FIG.4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310 ...Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150) associated with computing device 335, not shown in FIG. 4. Information from database 430 is operated on by a data analytics engine 440 associated with computing device 336, not shown in FIG. 4... Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 ...for viewing, arranging, and searching the information ...The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teaches time-series data in data store being retrieved by server (data analytics engine / computing device 336))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to display time-series data retrieved by a server from a data store, as doing so would enable the server to analyze the data (Sarrafzadeh, para[0056]).

Regarding claim 13,
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sarrafzadeh further teaches The method of claim 12, wherein the non-indexed sequential data is ingested into the data store from one or more external data sources (Sarrafzadeh, FIG. 3, paras [0048-49]: “...data gathering system 340, which gathers information from one or more of sensors 310...” and FIG.4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310,... Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150)... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teach ingesting time-series data from sensors) into data store; Also Buono, page4: “Our work was primarily guided by petroleum industry production data (oil and gas well data) and meteorology data” and page10: “All queries in this reasonably sized dataset can be performed in real time because we can load all the data in the high speed store, therefore achieving dynamic queries...”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Hao, Sarrafzadeh and Yingchareonthawornchai (“Efficient Proper Length Time Series Motif Discovery”, 2013)

Regarding claim 4, 
Buono as modified by Hao and Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 3 above.
However, Buono as modified by Hao and Sarrafzadeh does not explicitly teach The method of claim 3 wherein the number of shape matching and magnitude constraining parameters to be used in the generated motif search query is algorithmically determined.
Yingchareonthawornchai teaches The method of Claim 3 wherein the number of shape matching and magnitude constraining parameters to be used in the generated motif search query is algorithmically determined. (sec.I-page1: “we propose a compression-based motif discovery algorithm that covers three aspects: parameter freeness, variable length motifs ranking and speedup over a previous work. Our method requires no parameter from users...”, sec. III.-pages2-3: “...finding a subsequence as a hypothesis of length w that best compresses the input time series, Ts...finding H that minimizes {DL(H) + DL(Ts | H) }, where DL (description length) is a function from Rw to R, representing an expected number of bits of the given subsequence... We begin the algorithm from the smallest to the largest possible of sliding windows. Suppose the algorithm is running at length L, we first find the closest pair of subsequence or MCL1. The second step is to compute MDL of the pair...Finally, we update the answer by this group...” and sec. IV.-page3: “...input is time series for data...In MotifCandidateDiscovery lines 2, finds a motif candidate MCLk in a sliding window of length L. We note that this function utilizes a lower bound of Euclidean distance...” teaches search parameters being determined algorithmically; Given scope of ‘magnitude and shape comparison constraints’ is unclear as discussed under 112 rejection, “sliding window, description length, Euclidean distance” teach shape and magnitude constraining parameters under BRI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono, Hao and Sarrafzadeh to incorporate the teachings of Yingchareonthawornchai and enable Buono to determine parameters algorithmically as doing so would enable avoiding unrealistic assumption that motif length can be easily predefined by users. (Yingchareonthawornchai, page1).

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh 

Regarding claim 14,
Buono teaches A computer based system for motif search in non-indexed data, comprising: (page2 Abs.: “Most of the literature about time series focuses on algorithms that index time series ...This paper reviews the state of the art in visualizing time series, and focuses on techniques that enable users to visually and interactively query time series... it presents TimeSearcher 2, a tool that enables users to explore multidimensional data... find similar occurrences...” and page7-sec.3.2: “One of the innovations in Timesearcher 2 is the capability to perform pattern search. Our goal was to create a simple interaction for searching for a pattern in the timeseries” teaches motif search in non-indexed time-series data; page11-sec.4: “Another possibility is to index the time series in step 2 so the dynamic queries may be applied also for a bigger data set. When the data (indexed or not) is larger than the high-speed storage capacity, the three-step framework can be applied” teaches method described so far correspond to non-indexed time series) 
a data store configured for ingestion and querying of disparate non-indexed data sets..., (page10: “The meteorological dataset contains 2000 time points (daily means of temperatures, humidity, etc.)... All queries in this reasonably sized dataset can be performed in real time because we can load all the data in the high speed store...” teaches ingesting into/querying data store)
...wherein the querying of the selected non-indexed data is performed using a plurality of query parameters; ...configured to process one or more motif queries against the data store and to generate results, ...wherein the one or more time motifs are explored by comparing the plurality of shape comparison parameters with the non-indexed time-series data sets (page3: ...The boundary values of the timeboxes specify the relevant parameters of the query...”, page7-sec.3.2: “...Once the pattern is specified, the search for similar patterns can be started... Step 1, users reduce the scope of the query by drawing timeboxes in one or more detail views. In Step 2, users specify a pattern and get a large number of results with an approximate search. In step 3, users refine the query to narrow down the result set by dynamically manipulating the parameters of the search...”, page8: “...Step 2 corresponds to the selection of a specific pattern and the initial search for similar sequences within the scope specified in Step 1...” and pages9-10: "...Transformation algorithms are applied to the search pattern and to sequences of the times series. Comparison algorithms compare the transformed search pattern and the transformed sequences.. four transformations...offset translation, magnitude scaling, linear trend removal and noise reduction... The tolerance value is used to determine whether the sequence under comparison matches the pattern... implemented two comparison algorithms, both using a sliding window on the time series having the same size as the pattern..." teach tool configured to process/ query sequential data and generate results, by comparing sequences with query parameters; As scope of ‘shape comparison parameters’ is unclear as discussed under 112 rejection, “tolerance value, amplitude/magnitude scaling, size of pattern, sliding window” in pages9-10...” and Figs.11-12 teach shape comparison parameters under BRI; Also see FIGS.1,7-9: “TimeSearcher 2”)

While Buono teaches ingesting into/querying data store (page10), it does not explicitly teach data store configured for ...data sets with diverse layout formats without conforming to a schema ...a data services interface module configured to provide one or more data connections to one or more external data sources for data ingestion into the data store; a server configured to process one or more motif..., wherein, the server is further configured to transfer the results for displaying, analysis and generating one or more alerts on one or more user computer devices, the server is further configured to embed the results in one or more applications and one or more monitoring devices; and a graphical user interface accessible on the one or more user computer devices for interactive visualization and exploration of one or more time motifs,...

Sarrafzadeh teaches data store configured for ...data sets with diverse layout formats without conforming to a schema,... a data services interface module configured to provide one or more data connections to one or more external data sources for data ingestion into the data store; (FIG. 3, paras [0048-49]: “RHMS 300 further includes an optional data gathering system 340, which gathers information from one or more of sensors 310 and provides information related to the gathered information to computing device 330 through a wired or wireless interface. Data gathering system 340 may be capable of coupling to a variety of sensors 310 through a variety of physical interfaces or protocols. Data gathering system 340 may be coupled to wearable or implantable sensors...”; Also see para[0056])
a server configured to process one or more motif..., wherein, the server is further configured to transfer the results for displaying, analysis and generating one or more alerts on one or more user computer devices, the server is further configured to embed the results in one or more applications and one or more monitoring devices; and a graphical user interface accessible on the one or more user computer devices for interactive visualization and exploration of one or more time motifs,... (para[0056]: “.. Information from database 430 is operated on by a data analytics engine 440 associated with computing device 336... Data analytics engine 440 provides, for example, risk assessments and warnings 450 to computing device 330... Data analytics engine 440 can generate an alert that activates or triggers activation of the user interface of computing device 330 to cause visualization of a medical event or condition to display on computing device 330... Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 (e.g., at a user interface of a computing device 110) for viewing, arranging, and searching the information. Computing device 330 may provide information to the individual 320 through a user interface” teaches server (data analytics engine) to process data, enable motif discovery, generate alert for motif/event patterns (generate an alert...visualization...event or condition) and transfer/embed results within user interface/apps on monitoring devices (computing device 330/110) for interactive visualization; Also para[0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buono to incorporate the teachings of Sarrafzadeh and enable Buono to implement a data store/service module to ingest/query data sets with diverse layout formats from one or more external data sources and a server to process data, generate results/alerts when motifs are identified and transfer results to user interfaces/applications on monitoring Sarrafzadeh, para[0056]).

Regarding claim 15,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer based system from claim 14 wherein the one or more external data sources includes internet connected devices wherein, the data ingestion into the data store is performed in real-time (FIGS 3-4, paras [0055-57]: “...An optional data gathering system 340 gathers information from sensors 310, and provides information related to the gathered information to computing device 330 ...Computing device 330 provides information via a network 420... to a database 430 (e.g., storage 150)... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space... and uses the behavior models for fast real time classification of human activities... The technique allows for mobile activity recognition systems, a mobile real time classifier, and fast and real time activity or behavior matching...” and claim 14: “The method of claim 11, further comprising receiving real-time sensor data; constructing a real-time state graph from the real-time sensor data; and identifying a known motion by comparing the real-time state graph to state graphs of the behavior graph” teach ingesting data from internet connected devices in real-time; Also see para[0048]).


Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of and claim 14 above.
Sarrafzadeh further teaches The computer based system of claim 14 wherein the server monitors for occurrences of motifs and generating a prediction for one or more occurrences of matching motifs within the non-indexed sequential data. (para[0005]: “The method further includes receiving incoming time series data representing information from one or more sensors that monitor an individual; applying the behavior model to the incoming time series data to predict a medical event or condition of the individual; and generating an alert on the medical condition or event, wherein the alert activates a user interface of a computing device to cause visualization of the medical event or condition...” and para[0056]: “...Information from database 430 is operated on by a data analytics engine 440...Data analytics engine 440 provides, for example, risk assessments and warnings 450 to computing device 330, which may be provided to the individual 320, or to a monitoring individual such as a caregiver. Data analytics engine 440 can generate an alert that activates or triggers activation of the user interface of computing device 330 to cause visualization of a medical event or condition to display on computing device 330...” teach server monitoring and predicting occurrences of conditions/event patterns/motifs; Also see paras [0109-110]: “motif discovery / detection”). 

Regarding claim 17,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Buono and Sarrafzadeh further teach The computer based system of claim 14 wherein the said server monitors for occurrences of motifs in external non-indexed data stores, applications, and data streams. (Buono, page10: “The meteorological dataset contains 2000 time points (daily means of temperatures, humidity, etc.)...queries in this reasonably sized dataset can be performed in real time because we can load all the data in the high speed store, therefore achieving dynamic queries...The oil production data sample has approximately 10,000 time points and 7 variables for 10 wells...” teaches external non-indexed data stores, data streams; Sarrafzadeh, paras [0047-48]: “RHMS 300 allows for collecting physiological and contextual information from individuals (e.g., patients) and predicting physiological conditions of the individuals...medical conditions associated with chronic disease may be predicted. RHMS 300 provides a platform for data collection using body area sensors or sensor networks, information integration, data analysis, medical event prediction,...RHMS 300 includes one or more sensors 310 that monitor an individual 320 and provide information to a computing device...” and paras [0056-57]: “...optional data gathering system 340 gathers information from sensors 310, and provides information related to the gathered information to computing device 330... The approach transforms multidimensional time series data recorded from wearable or implantable sensors (e.g., sensors 310) into combinatorial space...” teach monitoring for occurrences of motifs in data from external stores/applications/data streams (information integration, sensors 310)).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buono in view of Sarrafzadeh and Hao.

Regarding claim 18, 
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
While Sarrafzadeh teaches generating predictions for motif occurrence, it does not explicitly teach The computer based system of claim 14 wherein the said server generates predictions about a likelihood of motif occurrence based on time-independent matching motifs.
Hao further teaches The computer based sy stem of claim 14 wherein the said server generates predictions about a likelihood of motif occurrence based on time-independent matching motifs. (para[0010]: “Multivariate time-series prediction is performed on measured data points (i.e., data regarding occurrences in the past) to generate predicted data points (i.e., data regarding predicted occurrences in the future). One or more motifs are discovered within the measured data points and the predicted data points. Each motif corresponds to a frequently occurring pattern within the measured data points or the predicted data points...” Given that the scope of “time-independent” is unclear as discussed under 112 rejection, and the predicted motifs occur at a future time that is different from the time that past data points were measured, Examiner interprets “predicted occurrences in the future” as time-independent predictions under BRI; Also see paras[0013, 22-26, 27]: “...Different statistical techniques may be employed to determine the certainty band... For example, if at 2 PM every day for the past five years the measured data points have a value of X, then the likelihood that this value of X will be seen at 2 PM in the future is quite high, such that there is a narrow certainty band...” teaches prediction of likelihood of motif occurrence, which means they occur at a future time that is different from the time that past data points were measured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono and Sarrafzadeh to incorporate the teachings of Hao and enable Buono to generate predictions about a likelihood of occurrence of motifs based on time-independent matching motifs, as doing so would enable identifying problems that the systems may be experiencing based on the predictions (Hao, para[0009]).

Regarding claim 19,
Buono as modified by Sarrafzadeh teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Sarrafzadeh further teaches The computer base system of claim 14 wherein the graphical user interface is configured to pivot time-normalized time sequences comprising the time motifs for comparative analysis. (FIG. 4: “Web Portal Visualization for Users and Caregivers” and para[0056]: “...Data analytics engine 440 also provides information to computing device 330, and to visualization tools 460 (e.g., at a user interface of a computing device 110) for viewing, arranging, and searching the information...” teach a graphical user interface that allows comparative analysis of time patterns/motifs).

Sarrafzadeh does not explicitly teach ... time-normalized time sequences...
However, Hao teach ... time-normalized time sequences... (para[0025]: “...weight assigned to each (smoothed) measured data point within the group may be or may be proportional to 1/tr, where t is the distance in time between the data point in question and the time of the predicted data point being determined... weights may be normalized to ensure that the summation resulting in the predicted data point is on a scale common to that of the (smoothed) measured data points themselves” teaches time-normalization of sequences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buono and Sarrafzadeh to incorporate the teachings of Hao and enable Buono to configure graphical user interface to display time-normalized time sequences, as doing so would enable identifying problems that the systems may be experiencing based on the predictions and giving less weight to measured data points that are farther away from predicted data points (Hao, paras[0009, 25]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165